DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
	The Amendment filed 5/10/22 has been accepted and entered.  Applicants arguments in conjunction with amendments “in response to determining that the beam for sending the first uplink reference signal on the first antenna port is also the beam for sending the second uplink reference signal on the second antenna port, determining, by the first device, beam information of the first antenna
port for the first uplink reference signal based on beam information of the second antenna port
for the second uplink reference signal, wherein the beam information of the second antenna
port for the second uplink reference signal is index information that corresponds to a resource
identity configured for the first device” have been fully considered and are persuasive.  Therefore, the rejections of claims 1-7, 16-20 and 28-34 are withdrawn.

Allowable Subject Matter
Claims 1-7, 16-20 and 28-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants remarks submitted have been fully considered and have been found to be persuasive.  These remarks, along with the amendments filed “in response to determining that the beam for sending the first uplink reference signal on the first antenna port is also the beam for sending the second uplink reference signal on the second antenna port, determining, by the first device, beam information of the first antenna
port for the first uplink reference signal based on beam information of the second antenna port
for the second uplink reference signal, wherein the beam information of the second antenna
port for the second uplink reference signal is index information that corresponds to a resource identity configured for the first device” have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended.  The closest prior art found is as follows:
Liu et al US (20130286994) teaches a method of configuring an aperiodic sounding reference signal. In an embodiment of the method of configuring an aperiodic sounding reference signal, the parameters of the aperiodic sounding reference signal are categorized into two parts. The first part of parameters can be configured by radio resource control signaling, and the second part can be configured dynamically via the indication in downlink control information format 4. The second part of the parameters includes at most three of the following parameter set: cyclic shift, the number of antenna ports, carrier aggregation, sounding reference signal bandwidth, frequency-domain position, sounding reference signal hopping bandwidth, multi-shot sounding reference signal duration, and transmission comb.
Islam et al US (20180054797) teaches determining whether a set of antenna ports are QCL for purposes of transmission, wireless devices may also determine whether the set of antenna ports are QCL for purposes of reception. For example, referring to FIG. 4, the UE 404 may transmit a first set of reference signals 412 (e.g., sounding reference signals) to the base station 402 using the same subarray and/or beam. The base station 402 may receive the first set of reference signals 412 from the UE 404 using two different antenna ports at the base station 402 (e.g., antenna ports A and B or some other number of antenna ports). The base station 402 may compare a first signal received at antenna port A and a second signal received at antenna port B, for example, to determine whether the first and second signals are sufficiently similar. If so, then the base station 402 may determine that the antenna port A and the antenna port B are QCL for purposes of reception.
Zhang US (20180288807) teaches a method and device for multi-antenna transmission in UE and base station. The user equipment first receives a first radio signal at first, then receives a first signaling. The first radio signal is transmitted by K antenna port groups, and the antenna port group includes a positive integer number of antenna port(s), and the first antenna port group is one of the K antenna port groups. The first signaling is used to determine a first time resource pool, at least one first antenna virtualization vector and the second antenna virtualization vector is associated with the first antenna port group. The invention effectively reduces signaling overhead of wireless resource dynamic scheduling of a massive MIMO system.
None of these references taken alone or in any reasonable combination teach the claims as amended in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478